NOS. 12-16-00110-CR
                                       12-16-00111-CR
                                       12-16-00112-CR
                                       12-16-00113-CR

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

LATISHA LEANN WHITE,                              §    APPEAL FROM THE 114TH
APPELLANT

V.                                                §    JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                          §    SMITH COUNTY, TEXAS

                                  MEMORANDUM OPINION
       Latisha Leann White appeals the trial court’s judgments revoking community supervision
in four cases that are consolidated on appeal. Appellant argues that the judgments impose
unconstitutional court costs, and that one judgment contains a typographical error. We affirm.


                                          BACKGROUND
       Appellant was charged by four indictments with criminal mischief, possession of a
controlled substance, possession of a controlled substance in a drug free zone, and tampering
with physical evidence. Pursuant to a plea bargain agreement with the State, Appellant pleaded
“guilty” to the offenses, and the trial court assessed her punishment in each case at imprisonment
for ten years, suspended for a period of ten years.
       Subsequently, the State filed applications to revoke Appellant’s community supervision
in each case. The State abandoned two allegations at the revocation hearing, and Appellant
pleaded true to the remaining allegations. After giving both parties an opportunity to present
evidence and arguments, the trial court granted the applications to revoke and assessed
Appellant’s punishment at imprisonment for eight years in each case. This appeal followed.
                                          COURT COSTS
       In each of Appellant’s cases, she argues that this Court should modify the trial court’s
judgment and withdrawal order to remove unconstitutional court costs.
Applicable Law
       The imposition of court costs upon a criminal defendant is a “nonpunitive recoupment of
the costs of judicial resources expended in connection with the trial of the case.” Johnson v.
State, 423 S.W.3d 385, 390 (Tex. Crim. App. 2014). The consolidated fee statute requires a
defendant to pay a court cost of $133 on conviction of a felony. TEX. LOC. GOV’T CODE ANN.
§ 133.102(a)(1) (West Supp. 2016). The money received is divided among a variety of state
government accounts according to percentages dictated by the statute. See id. § 133.102(e) (West
Supp. 2016); Salinas v. State, No. PD-0170-16, 2017 WL 915525, at *1 (Tex. Crim. App. Mar.
8, 2017). The court of criminal appeals has held the statute unconstitutional with respect to two
of these accounts: an account for “abused children’s counseling” and an account for
“comprehensive rehabilitation.” See Salinas, 2017 WL 915525, at *1. As a result, the court
held that any fee assessed pursuant to the statute must be reduced pro rata to eliminate the
percentage of the fee associated with these accounts. Id. The court further held that its holding
applies only to (1) a defendant who raised the appropriate claim in a petition for discretionary
review before the date of the court’s opinion, if that petition is still pending on that date and the
claim would otherwise be properly before the court on discretionary review, or (2) a defendant
whose trial ends after the mandate in Salinas issues. Id. at *6.
Analysis
       Here, the bills of costs show that the $133 consolidated fee was assessed in each case.
However, because (1) no petition for discretionary review is pending on Appellant’s claim, and
(2) the proceedings in the trial court ended on April 14, 2016—well before the court of criminal
appeals’s decision in Salinas—the court’s holding in that case does not apply.               See id.
Accordingly, we overrule Appellant’s issue in each case regarding the consolidated fee statute.
       Appellant further argues that the judgment revoking community supervision in cause
number 12-16-00113-CR contains a typographical error, and that we should modify the
judgment and withdrawal order to correct the error. The State contends that we cannot discern
from the record whether the discrepancy resulted from a typographical error, and that the proper
means to address the issue is for Appellant to file a motion for a judgment nunc pro tunc in the



                                                 2
trial court. We construe Appellant’s claim as a challenge to the bases for the assessed court costs
and consider the merits of the issue. See Johnson, 423 S.W.3d at 391.
         The bill of costs in cause number 12-16-00113-CR reflects a total of $284 in costs, while
the judgment revoking community supervision shows a total of $289. We review the assessment
of court costs on appeal to determine if there is a basis for the cost, not to determine if there was
sufficient evidence offered at trial to prove each cost. Id. at 390. A specific amount of court
costs need not be supported by a bill of costs in the appellate record for a reviewing court to
conclude that the assessed court costs are supported by facts in the record. Id. at 395.
         Under the electronic filing fee statute, a defendant is required to pay $5 as a court cost on
conviction of any criminal offense in a district court, county court, or statutory county court.
TEX. GOV’T CODE ANN. § 51.851(d) (West Supp. 2016). The bill of costs in this case does not
show that the $5 electronic filing fee is included in the $284. Therefore, there is a basis in the
record for the additional $5 cost reflected in the judgment. See Johnson, 423 S.W.3d at 390.
Accordingly, we overrule Appellant’s issue regarding the purported typographical error.


                                                   DISPOSITION
         Having overruled all of Appellant’s issues, we affirm the trial court’s judgments.


                                                                 JAMES T. WORTHEN
                                                                    Chief Justice

Opinion delivered May 24, 2017.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)




                                                          3
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                              MAY 24, 2017


                                         NO. 12-16-00110-CR


                                    LATISHA LEANN WHITE,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                Appeal from the 114th District Court
                         of Smith County, Texas (Tr.Ct.No. 114-0454-13)

                        THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                        It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court
below for observance.
                    James T. Worthen, Chief Justice.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                              MAY 24, 2017


                                         NO. 12-16-00111-CR


                                    LATISHA LEANN WHITE,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                Appeal from the 114th District Court
                         of Smith County, Texas (Tr.Ct.No. 114-0455-13)

                        THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                        It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court
below for observance.
                    James T. Worthen, Chief Justice.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                              MAY 24, 2017


                                         NO. 12-16-00112-CR


                                    LATISHA LEANN WHITE,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                Appeal from the 114th District Court
                         of Smith County, Texas (Tr.Ct.No. 114-0456-13)

                        THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                        It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court
below for observance.
                    James T. Worthen, Chief Justice.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                              MAY 24, 2017


                                         NO. 12-16-00113-CR


                                    LATISHA LEANN WHITE,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                Appeal from the 114th District Court
                         of Smith County, Texas (Tr.Ct.No. 114-0457-13)

                        THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                        It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court
below for observance.
                    James T. Worthen, Chief Justice.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.